DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention by Graff et al. (Graff), Pub. No.  .

As to claim 1, Graff teaches the invention as claimed, including a method implemented by one or more computing devices, the method comprising: 
determining an attendance group related to a community, the attendance group including at least one community member of the community (Graff; paragraph [0201]); and 
initiating an attendance group configuration request to a person in charge of the attendance group to set an attendance condition of the attendance group by the person in charge (Graff; paragraphs [0108; 0177]).

As to claims 2-5, Graff teaches determining attendance groups that are obtained by dividing community members of the community by a management member; dividing respective parts of the community into corresponding attendance groups according to a division of departments defined by organizational structure information of the community, wherein each attendance group includes at least one department within the community; the attendance group configuration request is used to inform the person in charge of the attendance condition to be set, and receiving a configuration result returned by the person in charge for the attendance group configuration request, the configuration result including a condition value set by the person in charge for the attendance condition to be set; receiving a condition editing request returned by the person in charge for the attendance condition to be set; and editing the attendance condition to be set according to the condition editing request (Graff; paragraphs [0201-0203; 0218-0219]).

As to claims 6-9, Graff teaches receiving a configuration result returned by the 

As to claims 10-11, Graff teaches the attendance condition comprises at least one of: a time period associated with attendance, a location associated with attendance, or an access point associated with attendance; restricting the person in charge from continuing to set attendance conditions of the attendance group through the attendance group configuration request when the configuration result returned by the person in charge for the attendance group configuration request is received (Graff; paragraphs [0177; 0181]). 
Claims 12-20 have similar limitations as claims 1-11; therefore, they are rejected under the same rationale.
Claim Rejections - 35 USC § 101

The following is a quotation of 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims are directed to a signal per se. The language of the claim “One or more computer readable media storing executable instructions” raises a question as to whether the subject matter is new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement.   Examiner suggests applicant replaces “One or more computer readable media storing executable instructions” with “One or more non-transitory computer readable media storing executable instructions” or “One or more computer readable storage device storing executable instructions” to overcome the 35 U.S.C. 101 rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                            
  
/Le H Luu/
Primary Examiner, Art Unit 2448